Title: To Benjamin Franklin from Michael Comyn, 1 July 1778
From: Comyn, Michael
To: Franklin, Benjamin


Sir
Marseille 1. July 1778.
The Treaty of Friendship and Commerce happily concluded between the United States of America and France, rendering indispensable the Establishment of Consuls in the different Ports of this Kingdom for the Security and Advantage of the American Traders, I humbly take the liberty to offer my Services in this Capacity for the City of Marseille, and to request the favour of your Protection and recommendation to the Congress.

Altho’ I am a Native of Ireland, having constantly resided in France since the Age of Sixteen Years, and most of my Family being Established in this Country, I am perfectly Naturalized to it, and by twenty Years employment in Trade, have Acquired every Necessary Experience with respect to Commercial Matters; these Circumstances added to a competent knowledge of the English and French Tongues, and the Protection of his Ex[cellency] Le Baron de breteuil, the French Ambassador at Vienna with which I am honoured, induce me to hope for a preference; however I rely much less on these Motives, than on the Constant Zeal and Attachment which I have Manifested to America since the Commencement of the War in which it is at present Engaged. I reflect with pleasure on my having been instrumental in procuring for the Continental Army some Officers of distinguished Merit, particularly Count Pataski, who being totally ignorant where to Apply, I inclosed his Letters to Mr. Dean at Paris; these Letters, also those Written to Mr. Dean by Mr. Le Chevalier De la Baume and others, with the offers I then made him, are evident prooffs of my Zeal for the Service of America at a time when the fate of that Country appeared very Uncertain. I could mention many Occasions wherein I have displayed my Attachment to the Americans, but shall pass them over to Avoid incroaching too much on your time. If I be so fortunate as to succeed in my request, my constant attention shall be to prove that I am not Unworthy of it, by fulfilling the Duty of Consul with the Utmost integrity and the most Zealous attention to the Interests of the American Traders. I should certainly feel infinite satisfaction in being employed in the service of a brave and free People, but how greatly would this satisfaction be Augmented, could I Add the pleasing reflection of having Acquired it thro’ the favour and Protection of a Person, as Universally as justly Admired, in the double Capacity of the Philosopher and statesman! I have the honour to be with great truth and respect Sir Your most humble and Devoted servant,
Michl. Comyn
 
Endorsed: Michael Comyn Application for Consul at Marseilles
